           Case 5:20-cv-00078-ACA Document 13 Filed 09/29/20 Page 1 of 11                          FILED
                                                                                          2020 Sep-29 AM 10:43
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISION


 RHONDA DAVIS HARGETT,                          }
                                                }
           Plaintiff,                           }
                                                }
 v.                                             }   Case No.: 5:20-cv-00078-ACA
                                                }
 SOCIAL SECURITY                                }
 ADMINISTRATION,                                }
 COMMISSIONER,                                  }
                                                }
           Defendant.                           }


                              MEMORANDUM OPINION

       Plaintiff Rhonda Hargett appeals the decision of the Commissioner of Social

Security denying her claim for a period of disability and disability insurance benefits.

Based on the court’s review of the administrative record and the parties’ briefs, the court

WILL AFFIRM the Commissioner’s decision.

I.     PROCEDURAL HISTORY

       Ms. Hargett applied for a period of disability and disability insurance benefits,

alleging that her disability began on October 22, 2015. (R. at 253, 274).1 The

Commissioner initially denied Ms. Hargett’s claim (id. at 140–44), and Ms. Hargett

requested a hearing before an Administrative Law Judge (“ALJ”) (id. at 145). After



       1
       Ms. Hargett originally alleged that her disability began on July 10, 2013, but she later
amended the alleged onset date. (R. 253, 274).
        Case 5:20-cv-00078-ACA Document 13 Filed 09/29/20 Page 2 of 11




holding a hearing (r. at 34–58), the ALJ issued an unfavorable decision (id. at 14–33).

The Appeals Council denied Ms. Hargett’s request for review (id. at 1), making the

Commissioner’s decision final and ripe for the court’s judicial review. See 42 U.S.C

§ 405(g).

II.   STANDARD OF REVIEW

      The court’s role in reviewing claims brought under the Social Security Act is a

narrow one. The court “must determine whether the Commissioner’s decision is

supported by substantial evidence and based on proper legal standards.” Winschel v.

Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quotation marks omitted).

“Under the substantial evidence standard, this court will affirm the ALJ’s decision if

there exists such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Henry v. Comm’r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir.

2015) (quotation marks omitted). The court may not “decide the facts anew, reweigh

the evidence, or substitute [its] judgment for that of the [ALJ].” Winschel, 631 F.3d at

1178 (quotation marks omitted).      The court must affirm “[e]ven if the evidence

preponderates against the Commissioner’s findings.” Crawford v. Comm’r of Soc. Sec.,

363 F.3d 1155, 1158–59 (11th Cir. 2004) (quotation marks omitted).

      Despite the deferential standard for review of claims, the court must “scrutinize

the record as a whole to determine if the decision reached is reasonable and supported

by substantial evidence.”    Henry, 802 F.3d at 1267 (quotation marks omitted).

Moreover, the court must reverse the Commissioner’s decision if the ALJ does not


                                           2
        Case 5:20-cv-00078-ACA Document 13 Filed 09/29/20 Page 3 of 11




apply the correct legal standards. Cornelius v. Sullivan, 936 F.2d 1143, 1145–46 (11th

Cir. 1991).

III.   ALJ’S DECISION

       To determine whether an individual is disabled, an ALJ follows a five-step

sequential evaluation process. The ALJ considers:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or combination
       of impairments; (3) whether the impairment meets or equals the severity
       of the specified impairments in the Listing of Impairments; (4) based on a
       residual functional capacity (“RFC”) assessment, whether the claimant
       can perform any of his or her past relevant work despite the impairment;
       and (5) whether there are significant numbers of jobs in the national
       economy that the claimant can perform given the claimant’s RFC, age,
       education, and work experience.

Winschel, 631 F.3d at 1178.

       Here, the ALJ determined that Ms. Hargett had not engaged in substantial gainful

activity since her application date through her date last insured, December 31, 2018.

(R. at 19). The ALJ found that Ms. Hargett’s axonal neuropathy and obesity are severe

impairments, but that her coronary artery disease, hypertension, lumbar radiculopathy,

hearing loss, and depression are not severe impairments. (Id. at 20). The ALJ then

concluded that through her date last insured, Ms. Hargett did not suffer from an

impairment or combination of impairments that meets or medically equals the severity

of one of the listed impairments in 20 C.F.R. § 404, Subpart P, Appendix 1. (Id. at 22).

       After considering the evidence of record, the ALJ determined that Ms. Ragsdale

had the residual functional capacity to perform medium work with certain postural and


                                           3
        Case 5:20-cv-00078-ACA Document 13 Filed 09/29/20 Page 4 of 11




environmental limitations. (R. at 23). Based on this residual functional capacity and

the testimony of a vocational expert, the ALJ found that Ms. Ragsdale is capable of

performing her past relevant work as a respiratory therapy technician, registered nurse,

and office nurse. (Id. at 25). Accordingly, the ALJ determined that Mr. Ragsdale has

not been under a disability, as defined in the Social Security Act, between the time she

completed her application and her date last insured. (Id.).

IV.   DISCUSSION

      Ms. Hargett argues that the court should reverse and remand the Commissioner’s

decision for three reasons: (1) the ALJ did not properly evaluate her subjective

complaints of pain; (2) the ALJ did not properly evaluate the opinion of State Agency

Medical Consultant Dr. Leslie Rodrigues; and (3) Vocational Medical Guideline 202.06

mandates a finding of disability. (Doc. 9). The court examines each issue in turn.

      1.     Subjective Complaints of Pain

      Ms. Hargett’s first argument is that the ALJ failed to properly evaluate her

subjective complaints of pain in accordance with the Eleventh Circuit’s pain standard.

(Doc. 9 at 5–11, 14–17). The court disagrees.

      Under Eleventh Circuit precedent, a claimant attempting to establish disability

through testimony of pain or other subjective symptoms must show evidence of an

underlying medical condition and either (1) “objective medical evidence that confirms

the severity of the alleged pain arising from that condition” or (2) “that the objectively

determined medical condition is of such a severity that it can be reasonably expected to


                                            4
        Case 5:20-cv-00078-ACA Document 13 Filed 09/29/20 Page 5 of 11




give rise to the alleged pain.” Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005)

(quotation marks omitted). “If a claimant testifies as to h[er] subjective complaints of

disabling pain and other symptoms, . . . the ALJ must clearly articulate explicit and

adequate reasons for discrediting the claimant’s allegations of completely disabling

symptoms.” Id. at 1210.

      Ms. Hargett testified that she is unable to work because of lower back pain and

numbness, tingling, and pain in her legs and feet. (R. 42). Ms. Hargett explained that

standing for long periods of time aggravates her pain. (Id.). According to Ms. Hargett,

she cannot drive long distances; cannot stand for more than 15 minutes; cannot walk

more than 25 yards; and cannot lift or carry more than five pounds consistently. (R.

48). Ms. Hargett alleged that she “good days” and “bad days.” (R. 47). Ms. Hargett

testified she experiences 15 “bad days” a month, and on those days, she takes a bath

and sleeps the entire day. (Id.). Ms. Hargett testified that she also experiences anxiety

and depression, and she often loses her balance due to dizziness. (R. 48–49).

      After reviewing Ms. Hargett’s testimony, the ALJ found that Ms. Hargett’s

medically determinable impairments could reasonably be expected to cause her alleged

symptoms. (R. 23). But the ALJ concluded that Ms. Hargett’s “statements concerning

the intensity, persistence and limiting effects of [her] symptoms are not entirely

consistent with the medical evidence and other evidence in the record.” (R. at 23). In

making this finding, the ALJ considered a number of medical examinations that

“showed intact sensation in [Ms. Hargett’s] bilateral lower extremities; ability to toe


                                           5
        Case 5:20-cv-00078-ACA Document 13 Filed 09/29/20 Page 6 of 11




and heel walk; no musculoskeletal deformity; intact range of motion; normal gait; and

a grossly intact neurological examination.” (R. 24) (citing R. 825, 837–38, 849–50,

869, 921, 924, 926).

      The ALJ also noted that certain medical records showed periods “of less optimal

findings, such as guarded range of motion; slightly decreased strength; decreased

sensation bilaterally; tenderness to palpation over bilateral posterior tibial tendons and

over peroneal tendon on left; and an ataxic gait.” (R. 24) (citing R. 740, 825, 869, 876,

909). In addition, the ALJ considered an EMG nerve conduction study that was positive

for motor and sensory axonal neuropathy bilaterally. (R. 24) (citing R. 909–10).

      However, the ALJ explained that Ms. Hargett treated her impairments

conservatively with medication and physical therapy. (R. 24) (citing R. 909, 912–20).

And he considered Ms. Hargett’s July 2017 consultative examination which was normal

with the exception of a slow gait. (R. 24) (citing R. 837–38). The ALJ also concluded

that Ms. Hargett’s reported activities of daily living were inconsistent with her pain

testimony. (R. 24).

      Ms. Hargett attacks the ALJ’s evaluation of her subjective complaints on two

grounds. First, Ms. Hargett complains that she ALJ “relied on isolated notations in the

record to support his determination” but “failed to properly consider the evidence which

undermines his determination” that Ms. Hargett can perform medium work. (Doc. 9 at

8–9). Second, Ms. Hargett claims that the ALJ improperly relied on her activities of




                                            6
        Case 5:20-cv-00078-ACA Document 13 Filed 09/29/20 Page 7 of 11




daily living in rejecting her pain testimony. (Doc. 9 at 14–15). Neither argument is

persuasive.

      Contrary to Ms. Hargett’s argument, the ALJ did not ignore medical evidence

that supports her subjective complaints. Rather, the ALJ explicitly acknowledged that

evidence but found that those records, when viewed in light of other benign examination

findings and conservative treatment, did not prove that Ms. Hargett was as limited as

she alleged. (See R. 24). This court may not reweigh the evidence or substitute its

judgment for the ALJ, even if the evidence preponderates against the ALJ’s finding.

Winschel, 631 F.3d at 1178; Crawford, 363 F.3d at 1158–59; see also Werner v.

Comm’r of Soc. Sec., 421 F. App’x 935, 939 (11th Cir. 2011) (“The question is not . . .

whether ALJ could have reasonably credited [the claimant’s] testimony, but whether

the ALJ was clearly wrong to discredit it.”).

      To the extent Ms. Hargett claims that the ALJ did not specifically reference other

medical evidence in the record that she claims supports her allegations of pain (see doc.

9 at 9–11, 13), “there is no rigid requirement that the ALJ specifically refer to every

piece of evidence in his decision, so long as the ALJ’s decision[] . . . is not a broad

rejection which is not enough to enable [this court] to conclude that [the ALJ]

considered [the claimant’s] medical condition as a whole.” Dyer, 395 F.3d at 1211

(some alterations added). The ALJ’s recitation of the medical evidence of record was

thorough and accurate, and it sufficiently demonstrates that he considered Ms. Hargett’s

medical condition as a whole. (See R. at 23–24).


                                           7
        Case 5:20-cv-00078-ACA Document 13 Filed 09/29/20 Page 8 of 11




       As for activities of daily living, the ALJ explained that Ms. Hargett’s “reported

activities do not suggest that [she] is limited as alleged.” (R. 24). Specifically, the ALJ

noted that Ms. Hargett helps with household chores like cleaning, dusting, cooking,

loading the dishwasher, and folding clothes. (Id.; see also R. 836). The ALJ explained

that Ms. Hargett is able to drive and go to the grocery store and church. (Id.). The ALJ

also found that Ms. Hargett independently cares for her personal needs, including

bathing, dressing, and eating, and she helps raise her teenage granddaughter. (R. 24,

39–40, 836).

       Ms. Hargett contends that the ALJ’s recitation of her daily activities is

misleading because he did not acknowledge that she drives only twice a week to the

high school two miles from her house to pick up her granddaughter; that she must stop

and rest one to two times while shopping at the grocery stores; or that she does only

light housework. (Doc. 9 at 15). Ms. Hargett argues that Eleventh Circuit caselaw

prohibits an ALJ from denying a claim based on participation in everyday activities of

short duration. (Id. at 14) (citing Lewis v. Callahan, 125 F.3d 1436, 1441 (11th Cir.

1997) (“Nor do we believe that participation in everyday activities of short duration,

such as housework or fishing, disqualifies a claimant from disability or is inconsistent

with the limitations recommended by [the claimant]’s treating physicians.”)).

       Although an ALJ may not rely on a claimant’s daily activities alone, an ALJ may

consider a claimant’s daily activities in evaluating subjective pain testimony. See

Macia v. Bowen, 829 F.2d 1009, 1012 (11th Cir. 1987); see also 20 C.F.R. §


                                            8
        Case 5:20-cv-00078-ACA Document 13 Filed 09/29/20 Page 9 of 11




404.1529(c)(3) (listing daily activities as a factor to consider in evaluating a claimant’s

credibility). And contrary to Ms. Hargett’s contention, the ALJ did not deny her claim

based solely on her participating in everyday activities; he properly examined Ms.

Hargett’s activities in conjunction with other objective medical evidence and her

treatment to relieve her symptoms.

       Accordingly, substantial evidence supports the ALJ’s evaluation of Ms.

Hargett’s subjective pain testimony and his application of the pain standard.

       2.     Opinion of State Agency Medical Consultant

       Ms. Hargett’s second argument is that the ALJ failed to properly consider the

opinion of State Agency Medical Consultant Dr. Leslie Rodrigues. (Doc. 12 at 11–12).

       Dr. Rodrigues opined that Ms. Hargett was not significantly limited or

moderately limited in her understanding and memory, sustained concentration and

persistence, social interaction, and adaption. (R. 101–103).      Dr. Rodrigues’ mental

residual functional capacities assessment, along with a physical capacities evaluation

completed by a different state agency physician, comprised part of the agency’s initial

determination that Ms. Hargett was disabled. (R. 88). But the agency’s Office of

Quality Review overturned the initial determination because “the medical evidence in

[the] file supports denial.” (Id.).

       Likewise, the ALJ found that Dr. Rodrigues’ opinion, like the other state agency

opinions, was not persuasive because the opinion was “not generally consistent with or

supported by the medical evidence of record.” (R. 24). Specifically, the ALJ found


                                            9
       Case 5:20-cv-00078-ACA Document 13 Filed 09/29/20 Page 10 of 11




that the opinion was not consistent with Ms. Hargett’s conservative treatment; her

physical examination findings, and her performance during a July 2017 consultative

examination. (Id. at 24–25) (citing R. 740, 822–25, 836–38, 845–54, 867–72, 903–32).

Ms. Hargett claims that the ALJ relied on isolated notations in the record to support his

evaluation of Dr. Rodrigues’ opinion. (Doc. 9 at 12). But again, the court cannot

reweigh the evidence or substitute its judgment for that of the ALJ when his decision to

reject a medical opinion is supported by substantial evidence. See Bloodsworth v.

Heckler, 703 F.2d 1233, 1240 (11th Cir. 1983) (an ALJ “may reject the opinion of any

physician when the evidence supports a contrary conclusion”).

      3.      Medical Vocational Guidelines

      Ms. Hargett’s final argument is that based on her age, education, and limitation

to unskilled work at a light level of exertion, Medical Vocational Guideline 202.06

mandates a finding of disability. (Doc. 9 at 13–14). Ms. Hargett’s argument is not

persuasive.

      The Medical Vocational Guidelines do not apply until step five of the sequential

evaluation process. See 20 C.F.R. Part 404, Subpart P, Appendix 2, § 200.00(a) (“The

following rules reflect the major functional and vocational patterns which are

encountered in cases which cannot be evaluated on medical considerations alone, where

an individual with a severe medically determinable physical or mental impairment(s) is

not engaging in substantial gainful activity and the individual’s impairment(s) prevents

the performance of his or her vocationally relevant past work.”). Here, the ALJ found


                                           10
       Case 5:20-cv-00078-ACA Document 13 Filed 09/29/20 Page 11 of 11




at step four of the sequential evaluation process that Ms. Hargett is able to perform her

past relevant work. (R. 25). Accordingly, the ALJ did not err in failing to find Ms.

Hargett disabled under Medical Vocational Guideline 202.06. See Delmonte v. Comm'r

of Soc. Sec. Admin., 585 Fed. Appx. 774, 776 (11th Cir. 2014) (“[The medical

vocational] guidelines apply only if the administrative law judge determines that a

claimant is incapable of performing his past relevant work at step four of the

evaluation.”).

       In addition, even if the Medical Vocational Guidelines applied to Ms. Hargett’s

case, as explained above, substantial evidence supports the ALJ’s residual functional

capacity determination—meaning that Ms. Hargett is not limited to light work.

Therefore, Medical Vocational Guideline 202.06 does not assist Ms. Hargett.

III.   CONCLUSION

       Substantial evidence supports the ALJ’s denial of Ms. Hargett’s application for

a period of disability and disability insurance benefits, and this court WILL AFFIRM

the Commissioner’s decision.

       The court will enter a separate order consistent with this memorandum opinion.

       DONE and ORDERED this September 29, 2020.



                                      _________________________________
                                      ANNEMARIE CARNEY AXON
                                      UNITED STATES DISTRICT JUDGE




                                           11
